DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 4-1-22.
Claims 1-36 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-29, 34, in the reply filed on 4-1-22 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity because Takanori does not disclose a bioactive nucleic acid having either a VEGF target gene or SEQ ID No. 2.  This is not found persuasive because the composition and methods claims encompass a multitude of target genes, diseases, conditions, as well as a multitude of components encompassed within the claimed nucleic acid complexes.  Searching of all of the components, subcomponents and combinations claimed, and their use in the methods claims indeed poses a serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 30-33, 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4-1-22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “generally negatively charged or neutral” in claim 1, line 14, and the phrase “generally positively charged“ in lines 15 and 17 of claim 1 contain relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 4, line 1, it is unclear which peptide is being referred to in claim 2, which is dependent upon claim 1, which claims several peptides.
The phrase “generally positively charged” in claim 9 is a relative term which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “so as to be generally positively charged” in lines 2-3 of claim 10 contains relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The phrase “so as to be electrically positive” in line 4 of claim 11 contains relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is also unclear whether this phrase in claim 11 refers to an amino acid analogue, the nucleic acid complex.
Regarding claim 13, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In addition, the phrase “generally positively charged” in line 4 of claim 13 contains relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 19, lines 3-4, the phrase “a peptide nucleobase which has base not complementary to corresponding bases of the bioactive nucleic acid is vague and unclear.
Appropriate clarification and correction is required for the above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (The AAPS J., Vol. 9, No. 1, pages E18-E29 (2007)) and Livak et al (US 2010/0291557), the combination in view of Chen et al (USPN 10,258,697) and ModernaTX, Inc. (USPN 10,751,386), the combination further in view of Tolentino et al (USPN 7,345,027).
The claims are drawn to compositions comprising nucleic acid complexes comprising Structural Formula (1) which comprises a bioactive molecule comprising SEQ ID No. 2, a carrier peptide comprising SEQ ID No. 5, and a material comprising SEQ ID No. 86 for facilitating endosomal escape of the bioactive molecule.
Martin et al (The AAPS J., Vol. 9, No. 1, pages E18-E29 (2007))(See IDS filed 8-7-20) teach gene delivery vectors comprising peptides that are positively charged and tightly condense nucleic acids into small, compact particles, and induce endosomal escape of the nucleic acid cargo (see entire document, esp. the abstract and introduction on page E18, Figure 1 and text on page E19, Table 1 and text on page E20, text E21-E24).
Livak et al (US 2010/0291557) teach SEQ ID No. 5 which further comprises PNA sequences and 2’-O-methyl modifications, and functions as a clamp sequence for bioactive nucleic acid delivery (see esp. ¶ 0167, claims 1-16).
Livak et al, US 2010/0291557

PNA sequences written with amino terminal at left, carboxyl terminal at right 2'-O-methyl RNA sequences are written 5' on left, 3' on right 
[0167] Clamp sequences SEQ. ID NOS. 19-21,22,23,28,29,31-37 were designed to clamp the sequence: AAAGGAGGA-3' at the 3' end of the probe. Clamps SEQ. ID NOS. 25,27,38,40 and 24,26,30,39 bind the shorter sequences of AAGGAGGA and AGGAGGA respectively. Clamps SEQ. ID NOS. 22-26,28,29,35-39 contain a hinge region oriented toward the 5' end of the probe and termini complementary to the 3' terminus of the probe, while clamps SEQ. ID NOS. 19-21, 31-34 have a hinge region oriented at the 3' terminus of probe and termini complementary toward the 5' end of the probe (FIG. 13). Clamps SEQ. ID NOS. 19 and 22 are representative of the most stable orientations of PNA to DNA. The PNA/DNA hybrid is in the antiparallel orientation when the amino terminus of PNA is paired with the 3' terminus of DNA, and the carboxyl terminus of PNA is paired with the 5' terminus of DNA. The amino end of the Watson-Crick base-pairing portion of the PNA clamps, (C)-TTTCCTCCT-(N), is in the anti-parallel orientation toward the 3' terminus of the probe. The carboxyl end of the Hoogsteen base-pairing portion of the PNA clamps, (N)-TTTJJTJJTC-(C) is in the parallel orientation toward the 3' terminus of the probe. These orientations have been shown to be most stable in (PNA).sub.2/DNA triplexes (Egholm, 1995, Egholm, 1993). Clamps SEQ. ID NOS. 27,30,40 form duplex structures with a probe, while clamps SEQ. ID NOS. 19-26,28,29,31-39,41,42 form triplex structures with a probe. 

Chen et al (USPN 10,258,697) teach SEQ. ID No. 86 for efficient delivery of therapeutic molecules to a target cell (see esp. SEQ ID No. 34).
RESULT 2
US-15-523-325-34
; Sequence 34, Application US/15523325
; Patent No. 10258697
; GENERAL INFORMATION
;  APPLICANT: CHEN, ZHENG-YI
;  APPLICANT:LIU, DAVID
;  TITLE OF INVENTION: EFFICIENT DELIVERY OF THERAPEUTIC MOLECULES IN VITRO AND IN VIVO
;  FILE REFERENCE: 4723I.000004
;  CURRENT APPLICATION NUMBER: US/15/523,325
;  CURRENT FILING DATE: 2017-04-28
;  PRIOR APPLICATION NUMBER: PCT/US2015/058096
;  PRIOR FILING DATE: 2015-10-29
;  PRIOR APPLICATION NUMBER: 62/072,209
;  PRIOR FILING DATE: 2014-10-29
;  NUMBER OF SEQ ID NOS: 102
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 34
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Litoria aurea
US-15-523-325-34

  Query Match             100.0%;  Score 63;  DB 1;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLFDIIKKIAESF 13
              |||||||||||||
Db          1 GLFDIIKKIAESF 13

ModernaTX, Inc. (USPN 10/751,386) teach SEQ. ID No. 86 for efficient delivery of therapeutic molecules to a target cell (see esp. SEQ ID No. 420).
RESULT 3
US-15-981-762-420
; Sequence 420, Application US/15981762
; Patent No. 10751386
; GENERAL INFORMATION
;  APPLICANT: ModernaTX, Inc.
;  TITLE OF INVENTION: ENGINEERED NUCLEIC ACIDS AND METHODS OF USE THEREOF
;  FILE REFERENCE: M1378.70038US04
;  CURRENT APPLICATION NUMBER: US/15/981,762
;  CURRENT FILING DATE: 2018-05-16
;  PRIOR APPLICATION NUMBER: US 15/266,791
;  PRIOR FILING DATE: 2016-09-15
;  PRIOR APPLICATION NUMBER: US 14/533,264
;  PRIOR FILING DATE: 2014-11-05
;  PRIOR APPLICATION NUMBER: US 14/342,905
;  PRIOR FILING DATE: 2014-03-05
;  PRIOR APPLICATION NUMBER: PCT/US2012/054561
;  PRIOR FILING DATE: 2012-09-11
;  PRIOR APPLICATION NUMBER: US 61/533,537
;  PRIOR FILING DATE: 2011-09-12
;  NUMBER OF SEQ ID NOS: 2915
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 420
;  LENGTH: 13
;  TYPE: PRT
;  ORGANISM: Litoria raniformis
US-15-981-762-420

  Query Match             100.0%;  Score 63;  DB 3;  Length 13;
  Best Local Similarity   100.0%;  
  Matches   13;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GLFDIIKKIAESF 13
              |||||||||||||
Db          1 GLFDIIKKIAESF 13

The primary references do not teach delivery vehicles comprising SEQ ID No. 2.
Tolentino et al (USPN 7,345,027) teach the inhibitory molecule comprising SEQ ID No. 2 for inhibiting VEGF (see esp. seq ID No. 44).
RESULT 4
US-11-422-932-44/c
; Sequence 44, Application US/11422932
; Patent No. 7345027
; GENERAL INFORMATION:
;  APPLICANT: Tolentino, Michael J.
;  APPLICANT:  Reich, Samuel Jotham
;  TITLE OF INVENTION: Compositions and Methods for siRNA
;  TITLE OF INVENTION:  Inhibition of Angiogenesis
;  FILE REFERENCE: 43826-1
;  CURRENT APPLICATION NUMBER: US/11/422,932
;  CURRENT FILING DATE:  2006-06-08
;  PRIOR APPLICATION NUMBER: US/10/294,228
;  PRIOR FILING DATE: 2002-11-14
;  PRIOR APPLICATION NUMBER: US 60/398,417
;  PRIOR FILING DATE: 2002-07-24
;  NUMBER OF SEQ ID NOS: 80
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 44
;   LENGTH: 19
;   TYPE: DNA
;   ORGANISM: Artificial Sequence
;   FEATURE: 
;   OTHER INFORMATION: Targeting Sequence
US-11-422-932-44

  Query Match             100.0%;  Score 15;  DB 16;  Length 19;
  Best Local Similarity   100.0%;  
  Matches   15;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGATTCTGCCCTCC 15
              |||||||||||||||
Db         18 ATGATTCTGCCCTCC 4

It would have been obvious to design, construct and optimize the instantly claimed delivery vehicles because the combination of positively charged peptides and negatively charged nucleic acids were well known in the art at the time of filing as disclosed by Livak, Martin, Chen and Moderna, and Martin and Livak taught the need for endosomal escape in the design and function of nucleic acid delivery devices.  One would have been motivated to utilize such structures instantly claimed to efficiently delivery therapeutic nucleic acid molecules.  In addition, Tolentino discloses the well known therapeutic molecule for inhibiting VEGF.  One of ordinary skill in the art would have reasonably expected efficient delivery of therapeutic molecules to target cells using the instantly claimed delivery complexes.
For these reasons the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,745,446 in view of Tolentino et al (USPN 7,345,027).  Both the claims of the instant invention and of U.S. Patent No. 10,745,446 are drawn to nucleic acid complexes comprising structural formula (1) wherein A represents a bioactive nucleic acid, C represents a carrier peptide nucleic acid sequence capable of binding to the bioactive nucleic acid, '=' represents complementary binding between the bioactive nucleic acid and the carrier peptide nucleic acid, 'm' represents a material for facilitating endosomal escape of the bioactive nucleic acid and the carrier peptide nucleic acid, the bioactive nucleic acid represented by A is generally negatively charged or neutral, C+ indicates that the carrier peptide nucleic acid is generally positively charged,  and the carrier peptide nucleic acid comprises one or more peptide nucleic acid monomers modified such that the carrier peptide nucleic acid is generally positively charged. In the instant application, A comprises a nucleic acid sequence comprising SEQ ID No.  or a BEGF target gene sequence.
Tolentino et al (USPN 7,345,027) teach the inhibitory molecule comprising SEQ ID No. 2 for inhibiting VEGF (see esp. seq ID No. 44).
It would have been obvious, and one of ordinary skill in the art would have been motivated to incorporate the bioactive nucleic acid comprising SEQ ID No. 2 into the  complexes to target VEGF because VEGF is a target gene involved in various cancers including via angiogenesis.  One of ordinary skill in the art would have reasonably expected efficient delivery of therapeutic molecules to target cells using the instantly claimed delivery complexes.
Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
7-30-22
/JANE J ZARA/Primary Examiner, Art Unit 1635